Citation Nr: 9913206	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-41 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant's son, L.F., became permanently 
incapable of self-support prior to attaining the age of 18 
years.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran had active military service from September 1946 
to August 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  


FINDINGS OF FACT

1.  L. F. is a child of the veteran who was born on 
May [redacted], 1975; he completed the sixth grade.  

2.  The veteran has not submitted any medical evidence 
showing that L. F. was incapable of self-support prior to his 
18th birthday.  


CONCLUSION OF LAW

The legal requirements for permanent incapacity for self-
support for L. F. have not been met.  38 C.F.R. § 3.356(a)(b) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's son was born on May [redacted], 1975.  In a June 
1995 statement, the veteran reported that his son completed 
school through the 6th grade, but quit his studies at that 
time because of his "disability" which made him too "lazy" to 
go to school.  

In a February 1995 statement, E. D. Aquino, M.D. reported 
that the veteran's son had been his patient from when he was 
16 years old because of frequency of urination.  Diabetes 
insipidus had been diagnosed.  In a July 1995 statement, Dr. 
Aquino reported that the veteran was hospitalized for 13 days 
due to his diabetes insipidus that he had acquired when he 
was 6 years old.  Occasionally, he was seen for flu, 
laryngitis, and common colds.  

Upon VA fee basis examination in August 1995, the veteran's 
son complained of general body weakness, blurring of vision, 
polyuria, and polydipsia.  Visual acuity in the left eye was 
10/40 and 10/100 in the right eye.  He was described as 
"fairly" built and ambulatory, even though it was noted 
that he had a limping gait.  It was reported that the patient 
had to be spoon fed when dizzy.  He could attend to the needs 
of nature.  There was no limitation of the lower extremities.  
There was slight limitation of the lumbar, cervical, and 
thoracic spine.  It was noted that he stayed within the 
confines of the home environment.  The final diagnoses 
included diabetes mellitus; rule out diabetes insipidus; and 
diabetes retinopathy.  

In September 1995, a deferred rating decision was issued in 
that the fee basis examination was inadequate for rating 
purposes.  

Upon subsequent VA examination in October 1995, the final 
diagnoses include hematuria of unknown etiology.  The 
evaluation report included laboratory results, and it was 
noted that there was no evidence of diabetes mellitus, or of 
diabetes insipidus.  Additionally, there was no evidence of 
mental dysfunction.  The veteran's son was described as 
mentally competent to handle his funds.  The examiner noted 
that the patient did not look helpless during the 
examination.  

Dr. Aquino, in a December 1995 statement, reported that L. F. 
was hospitalized for diabetes mellitus starting in May 1991.  
Since that time, he had been readmitted on numerous 
occasions.  Treatment records dated from 1991 through 1996 
reflect treatment for various complaints to include fever, 
nausea, frontal headaches, skin eruption, and nasal 
congestion.  

Gil B. Trinidad, M.D., reported in a December 1995 statement 
that he had treated the veteran's son for chronic laryngitis 
and visual problems.  

Pertinent Laws and Regulations

The record reflects that the veteran is service-connected for 
pulmonary tuberculosis (PTB) and that he was assigned a 100 
percent rating for a period of two years after date of 
inactivity, which began on July 18, 1995.  It was reduced to 
50 percent, effective, from July 18, 1997, with further 
reduction to 30 percent, effective on July 18, 2001, and 
final reduction to 0 percent, effective on July 18, 2006.  

The question for consideration is whether L. F. may be 
recognized as a "child" of the veteran on the basis of 
permanent incapacity for self-support at the date of 
attaining the age of eighteen years.  38 U.S.C.A. § 101(4) 
(West 1991 & Supp. 1997); 38 C.F.R. § 3.57(a)(1)(ii) (1998).  
The phrase permanent incapacity for self-support contemplates 
disabilities which are totally incapacitating to the extent 
that the person would be permanently incapable of self-
support through his or her own efforts by reason of physical 
or mental defects.  The focus of the analysis must be on L. 
F.'s condition before and at the time of his eighteenth 
birthday.  If he is shown capable of self-support at age 
eighteen, the Board need go no further.  Dobson v. Brown, 4 
Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact, for determination based on the 
evidence of record.  38 C.F.R. § 3.356(b) (1998).  The fact 
that a person is earning his or her own support is prima 
facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his or her own efforts is provided 
with sufficient income for his or her reasonable support.  38 
C.F.R. § 3.356(b)(1) (1998).  Employment of a child prior or 
subsequent to the delimiting age of 18 years may or may not 
be a normal situation, depending on the educational progress 
of the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raise some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  38 C.F.R. § 3.356(b)(3) (1998).

Analysis

The evidence in this case fails to reflect that the veteran's 
child has ever been or that he currently is permanently 
incapable of self-support by reason of physical or mental 
defects.  The facts reflect treatment for various common 
maladies ( nasal congestion, coughs, headaches, etc.) which 
are not shown to be incapacitating.  While a private 
physician has reported that the veteran's son has diabetes 
for which he was hospitalized in 1991 and again on numerous 
subsequent occasions, an October 1995 evaluation report, 
which includes laboratory results, noted that the veteran did 
not have diabetes mellitus or diabetes insipidus.  
Additionally, he had no mental deficit.  Significant 
limitation of his lower or upper extremities was not 
indicated.  There is no evidence of record demonstrating that 
diabetes in any form rendered the veteran's son incapable of 
self-support prior to age 18.

Accordingly, it is determined that L. F. is not permanently 
incapable of self-support and does not meet the definition of 
"child" for the purpose of qualifying as the veteran's 
dependent.  



ORDER

Entitlement to additional compensation benefits based on L. 
F. being permanently incapable of self support prior to 
attaining the age of 18 years is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

